Title: Abigail Adams to William Smith Shaw, 6 January 1799
From: Adams, Abigail
To: Shaw, William Smith


          
            
              Dear William
              Quincy Jan’ry 6 1799
            
            I received yesterday mor’g by Plimouth stage, your Letter of 28th december, together with the Bundle mrs Brisler sent, and two News papers—one by mistake was an old one, the other containd part of the debate upon mr Griswolds Resolution. the old clan keep up their opposition, Brainless as it is. I am glad to see them reduced to so small a Number, and as their Yea, must always be suspicious when it is seen upon the side of Honour and Justice, I am content they should keep their station; indeed I think the Majority very Respectable. The Hartford Green House which you have undoubtedly read, describes Gallitin without nameing him, in the following Lines,
            
              Behold! along yon western plains
              When wild Misrule with Mischief reigns
              Behold that dark Intriguer steer
              A devious course, thro’ Faction’s Sphere!
              Not yet Matured to Freedom’s Sun,
              His seven short, seasons scarcly run.
              The brouge still hobbling on his tongue
              His brows with rank Rebellion hung
              See him with brazen forehead stand,
              Among the Fathers of the Land
              With daring voice her Glory mar
              & gash her face with many a Scar.
            
            
            these cannot have escaped you, any more than those, beautifull lines addrest to the sons of Columbia, refering to the conduct of their chief Majestrate with respect to France
            
              “Made the behold the just renown
              of Him, who wears thy laurell’d crown
              And gave his heaven directed pen
              New themes in civic Walks of Men
              which, thro the world shall wafts thy fame
              Beneath the banners of his Name”
            
            The Green House this Year is vastly before the Gallitinna of Last year. Joel has got a good blasting in it.
            you inquired of me respecting a Magizine. I did subscribe I believe, or if I did not I agreed to take them. I paid for the three first Numbers when they were deliverd. two were brought when I was not at Home and the other Numbers must have been interupted by the sickness. you will make up the year if they have them they were a quarter of a dollor pr peice.
            I hear from your Mother very seldom. if you will inclose a Letter for her to me Frankd by your uncle I will send it from here. I wrote to her last week. do you write to mrs Smith now and then. tell her what is passing, how your uncle does &c she will take it very kindly of you. I shall send a Letter for her by the next post. I will send the addresses by the next post.
            o that I could hear that Thomas was arrived— I dont like even the Name of the ship in which he is to embark;
          
          
            
              Monday 7th
            
            I do not know why you can wish to have me write frequently I have nothing new or interesting where with to entertain you. the weather has been for four days & still is most intensely cold. snow deep, but fine sleying. mr Whitman is continued here untill march, but the sundays have been so stormy or cold, that we, had almost as good have been without a preacher. people froze their Ears & noses going to meeting yesterday. I know you must have severe weather at Philadelphia. Remember me kindly to my Friend mrs otis & to mrs otis Jun’r
            Your affectionate Aunt
            
              A Adams
            
          
          
            Let mr Brisler know that I have received my flower
          
         